OPINION OF THE COURT
Order, insofar as it dismissed the injunction action, affirmed, with costs, for reasons stated in so much of the memorandum of the Appellate Division as relates to the injunction action (67 AD2d 673). Appeal dismissed, without costs, insofar as it is taken from the remaining portions of the Appellate Division order dealing with the foreclosure action upon the ground that those portions of the Appellate Division order do not finally determine the action within the meaning of the Constitution.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.